                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


BRYANT HARRIS,

                      Plaintiff,                            Case Number 20-11113
v.                                                          Honorable David M. Lawson
                                                            Magistrate Judge Curtis Ivy, Jr.

GEORG LIEBER, DAVID KENNAMER,
RYAN DOBBS, NICOLAS WALLEMAN,
VICTORIA DALLAS, ANDREW SNYDER,
RODOLFO LOPEZ, KARIANN NELSON,
BRIAN ROSS, ROBERT PICKELL,
CHRISTOPHER SWANSON, MONICA
WILSON, GENESEE COUNTY, DANIEL
EDMONSON, GENESEE COUNTY
SHERIFF, and MARK ROSS,

                  Defendants.
________________________________________/

               ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
     AND RECOMMENDATION, GRANTING DEFENDANTS WILSON’S AND ROSS’S
      MOTIONS TO DISMISS, AND GRANTING DEFENDANT GENESEE COUNTY
     SHERIFF’S DEPARTMENT’S MOTION FOR JUDGMENT ON THE PLEADINGS

        Presently before the Court is the report issued April 9, 2021 by Magistrate Judge Curtis

Ivy, Jr. under 28 U.S.C. § 636(b), recommending that the Court grant defendants Wilson’s and

Ross’s motions to dismiss as well as the Genesee County Sheriff’s Department’s motion for

judgment on the pleadings. Although the report stated that the parties to this action could object

to and seek review of the recommendation within fourteen days of service of the report, no

objections have been filed thus far. The parties’ failure to file objections to the report and

recommendation waives any further right to appeal. Smith v. Detroit Fed’n of Teachers Local 231,

829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the failure to object to the magistrate judge’s

report releases the Court from its duty to independently review the matter. Thomas v. Arn, 474
U.S. 140, 149 (1985). However, the Court agrees with the findings and conclusions of the

magistrate judge.

       Accordingly, it is ORDERED that the Magistrate Judge’s report and recommendation

(ECF No. 40) is ADOPTED.

       It is further ORDERED defendants Wilson’s and Ross’s motions to dismiss (ECF Nos.

22, 32) are GRANTED.

       It is further ORDERED that defendant Genesee County Sherriff’s Department’s motion

for judgment on the pleadings (ECF No. 33) is GRANTED.

       It is further ORDERED that complaint is DISMISSED WITH PREJUDICE as to

defendants Wilson, Ross, and the Genesee County Sheriff’s Department, only.

       It is further ORDERED that the referral of the matter to the assigned magistrate judge is

CONTINUED under the previously issued order of reference (ECF No. 11).

                                                          s/David M. Lawson
                                                          DAVID M. LAWSON
                                                          United States District Judge

Dated: May 6, 2021




                                             -2-
